—Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about August 10, 1998, which granted defendants’ motion and cross-motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs evidence that she slipped and fell on an oil puddle in a parking garage, which puddle she had not noticed prior to her fall although she had noticed other oil puddles at other areas of the garage, was insufficient to avoid summary judgment in favor of defendants. The record established that defendants did not have a sufficient opportunity, with the exercise of reasonable care, to remedy the situation (Mercer v City of New York, 223 AD2d 688, affd 88 NY2d 955; Lewis v Metropolitan Transp. Auth., 99 AD2d 246, affd 64 NY2d 670). In view of the unrefuted evidence that the City was an out-of-possession owner, summary judgment in favor of the City is also appropriate on that basis. Concur — Nardelli, J. P., Tom, Mazzarelli, Wallach and Buckley, JJ.